Relator, Michael King, seeks a writ of mandamus in order to compel the respondent, Judge Nancy Russo, to issue findings of fact and conclusions of law with regard to five separate motions that were filed in the underlying case of State v. King, Cuyahoga County Court of Common Pleas Case No. CR-388004. The motions, as filed in State v. King, supra, are: 1) motion to dismiss indictment; 2) amended motion to dismiss indictment; 3) motion for treatment and rehabilitation; 4) motion to dismiss indictment; and 5) motion requesting expedited disposition. The respondent has filed a motion to dismiss which we grant for the following reasons.
Initially, we find that the relator has failed to comply with Loc.App.R. 45 (B) (1) (a) which provides that the complaint must be supported by an affidavit which specifies the details of the claim. The failure of the relator to comply with the supporting affidavit requirement of Loc.App.R. 45 (B) (1) (a) mandates dismissal of the complaint for a writ of mandamus. State ex rel. Smith v. McMonagle (July 17, 1996), Cuyahoga App. No. 70899, unreported; State ex rel. Wilson v.Calabrese (Jan. 18, 1996), Cuyahoga App. No. 70077, unreported. In addition, the relator has failed to establish that he possesses a right to findings of fact and conclusions of law or that the respondent possesses a duty to issue findings of fact and conclusions of law. The relator has not demonstrated that a request for findings of fact and conclusions of law was made with regard to the aforesaid five motions. Absent such a request, the respondent owes no duty to issue findings of fact and conclusions of law. Cf. State ex rel. Jerningham v. CuyahogaCounty Court of Common Pleas (1996), 74 Ohio St.3d 278; State ex rel.Gantt v. Coleman (1983), 6 Ohio St.3d 5.
Accordingly, we grant the respondent's motion to dismiss. Complaint for writ of mandamus is dismissed. Costs to relator.
TIMOTHY E. McMONAGLE, P.J., and MICHAEL J. CORRIGAN, J., CONCUR.